—Order, Supreme Court, New York County (Peter Tom, J.), entered June 17, 1993, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly granted summary judgment dismissing the complaint where plaintiff gave untimely notice of the claim, more than five months after the loss (see, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436). Plaintiff’s excuse that it did not know that the additional insurance coverage was issued is unavailing since the record demonstrates that a letter confirming the additional coverage was sent to plaintiff, and that plaintiff paid the premium several months before the loss occurred (see, Pandora Indus. v St. Paul Surplus Lines Ins. Co., 188 AD2d 277). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.